Argued October 13, 1937.
Complaint was made before Magistrate McBride by a police officer of the City of Philadelphia charging John Wanamaker with violation of the Traffic and Parking Ordinance, approved October 21, 1936. After *Page 530 
hearing, the defendant was adjudged guilty and ordered to pay the costs.
An appeal was duly allowed to the Court of Quarter Sessions and a hearing de novo had before Judge MILLAR who, after full consideration of the evidence, adjudged the defendant not guilty.
The City of Philadelphia appealed to this Court. The appeal will be quashed.
We have held in numerous cases (Com. v. Preston, 92 Pa. Super. 159;  Com. v. Benson, 94 Pa. Super. 10, 15;Com. v. Bertolette, 101 Pa. Super. 334; Com. v. Heiland,110 Pa. Super. 188, 167 A. 439; Com. v. Peacock, 118 Pa. Super. 168,171, 179 A. 907) that the Commonwealth may not appeal from a judgment of acquittal, or not guilty, entered by the Court of Quarter Sessions, or a judge thereof, following an appeal to that court from a summary conviction before a justice of the peace, alderman or magistrate. It is not necessary to restate the reasons supporting that ruling. They are fully set forth in the prior decisions cited above. The same rule applies to summary proceedings for violation of a city or borough ordinance, or municipal regulation, where the municipality seeks to appeal from a judgment of not guilty entered by the Court of Quarter Sessions, following an appeal allowed from the judgment of the justice, alderman or magistrate: Com. v. Ahlgrim, 98 Pa. Super. 595;  City of Scranton v. Noll, 108 Pa. Super. 94,164 A. 850.
The judgment of Judge MILLAR in this case was not based on any invalidity of the ordinance or other disposition in the nature of a quashing of the conviction on a question of law or discharge in arrest of judgment — see Com. v. Pahlman, 118 Pa. Super. 175,179, 179 A. 910 —, but was a finding, on the evidence, that the defendant had not violated the ordinance.
The Act of May 19, 1874, P.L. 219, which provides, inter alia, that exceptions may be taken by the Commonwealth *Page 531 
in cases charging nuisance, forcible entry and detainer, and forcible detainer, refers to appeals from trials by jury, on indictments.
Appeal quashed.